Title: To Thomas Jefferson from Wilson Cary Nicholas, 21 November 1804
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Norfolk Nov. 21st. 1804
                  
                  When I accepted the office of Collector of this port, I was very much influenced by a wish to save you the necessity of deciding between the number of persons who I knew had applied for the office. More reflection wou’d have convinced me that I only delayed and did not obviate the difficulty of deciding between the rival candidates. Since I have been in the office I have had full time to decide whether I ought to keep it or not, every days experience satisfies me more, and more, that if I do, it must be at the risque of my life or fortune, and that I must either submit to a seperation from my family or expose them and myself to this climate during the sickly season. When I took the office, I did suppose that an absence of two months or at most three, in the most leisure season of the year wou’d serve us; but I now find that I shou’d be obliged to be absent for at least four months, and two of them the most busy in the year, this I cou’d not justify either to my own security, nor to the duty I owe the public. I have therefore determined under the permission you gave me when I had last the pleasure to see you, to resign the office. My wish is to leave this place about the first of Jany. Before I go from hence, I anxiously desire to close my business so that I shou’d not be obliged to return here again, it wou’d therefore be perfectly satisfactory to me if my successor cou’d be here by the 25th. of next month. I am particularly anxious for this as Mrs. Nicholas expects to be confined in the month of Jany. If however any circumstance shou’d make it your wish that my resignation shou’d be delayed, I will submit to any personal inconvenience sooner than in any manner act contrary to your wishes. I feel myself bound to obey what you may prescribe by the strongest ties of gratitude. I will if I obtain your permission immediately after hearing from you, address a letter of resignation to Mr. Gallatin. By the next mail I will take the liberty to give you such information in respect to the state of parties here, and the characters who wou’d be desirous of obtaining the office, as I believe you wou’d wish to possess, I intended to have done it now but have been occupied by several persons calling upon me on business until I am in danger of being too late for the mail. 
                  I am Dear Sir, with the highest consideration your devoted
                  
                     W.C. Nicholas 
                     
                  
               